DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/11/2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

To the specification (filed 06/14/2019):
In paragraph [0000.1], after “2015”, --, issued as U.S. Patent No. 10,321,930-- is inserted.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance, as was indicated in the last office action filed 01/05/2022:  In addition to the reasons for allowance on pages 10-11 of the office action filed 10/14/2021 regarding claims 21 and 35, none of the prior art of record, alone or in combination, teaches or renders obvious a method including, inter alia, moving a first annular activator, as a rigid unit in its entirety, in a first radial direction relative to a longitudinal axis of a body housing a waveguide in ultrasonic communication with an ultrasonic blade, wherein moving in the first radial direction activates a first activation circuit to activate the ultrasonic blade at a first energy level, and moving the first annular activator, in its entirety, in a second radial 1 (see Figure 1, col. 3, lines 28-48) does not move as a rigid unit in its entirety in first and second radial directions, but rather only portions of the first annular activator are depressed separately in different radial directions to activate a first activation circuit, and motivation is lacking for one of ordinary skill in the art to modify Young such that the annular activator moves as a rigid unit in its entirety.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        01/21/2022